Citation Nr: 1140841	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-04 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.   Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to an increased, compensable disability rating for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had service from December 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  In an unappealed November 1998 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.

2.  Evidence added to record since the RO's November 1998 rating decision was not previously of record, and is not cumulative and redundant of other evidence previously considered, and when viewed by itself or in the context of the entire record, relates to a fact not previously established that is necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's bilateral sensorineural hearing loss disability is causally related to his military service.

4.  Throughout the rating period on appeal, the Veteran's hypertension required continuous medication for control, but it is not productive of diastolic pressure that is predominantly 110 or more, nor is it productive of systolic pressure that is predominantly 200 or more.



CONCLUSIONS OF LAW

1.  The November 1998 rating decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).

3.  Bilateral hearing loss disability was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

4.  The criteria for a disability evaluation of 10 percent, but no higher, for hypertension have been met.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established significant new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  But see Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 5103(a) requires only that the VA give a claimant notice at the outset of the claims process of the information and evidence necessary to substantiate the claim, before the initial RO decision and in sufficient time to enable the claimant to submit relevant evidence.  This notice may be generic in the sense that it need not identify evidence specific to the individual claimant's case (though it necessarily must be tailored to the specific nature of the veteran's claim).  It need not describe the VA's evaluation of the veteran's particular claim.").  

VA issued a VCAA notice letter in January 2007, from the agency of original jurisdiction (AOJ) to the appellant.  This letter explained the evidence necessary to substantiate the Veteran's petition to reopen his claim of entitlement to service connection and his claim for an increased rating, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  In addition, this letter explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

The Board also finds that the VCAA notification letter is compliant with Kent as to the Veteran's petition to reopen.  This letter specifically informed the Veteran as to what evidence would be necessary to substantiate the element or elements that were required to establish service connection that were found insufficient in the previous denial.  The Veteran was told to submit evidence pertaining to the reason his claim of entitlement to service connection was previously denied, and the letter notified the Veteran of the reason for the prior final denial (i.e., the elements of the service connection claim that was deficient).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in connection with his claims.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.


New and Material Evidence

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Hearing Loss 

Sensorineural hearing loss, as an organic disease of the nervous system, will be presumed to have been incurred in, or aggravated by, active service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

New and Material Evidence 

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  

As relevant to this appeal, new evidence is existing evidence not previously submitted to agency decision-makers.  Material evidence is existing evidence that, by itself or when considered with the previous evidence of record, relates to a fact, not previously established, which is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).  If all of these tests are satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered.  38 C.F.R. § 3.156(c).

Analysis

Petition to Reopen

The Veteran's claim of entitlement to service connection for bilateral hearing loss was initially denied by the RO in a November 1998 rating decision.  The rating decision was not appealed and, thus, it is final.  See 38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board remains whether new and material evidence has been presented to reopen the claim.

The November 1998 rating decision denied the Veteran's claim of entitlement to service connection for bilateral hearing loss on the basis that there was no evidence of current bilateral hearing loss after the Veteran's military service, which was causally or etiologically related to his service.  

As stated above, in order to reopen a claim, evidence received must be both new and material.  Additional evidence received after the prior final denial was not of record at the time of the final RO decision.  The Veteran's VA examination reports and VA and private medical records, as well as his multiple statements, are not cumulative and redundant of the evidence in the claims file at the time of the last final rating decision.  Thus, that evidence is considered "new."  

To be material, the evidence must relate to a fact not previously established that is necessary to substantiate the claim, and when viewed in the context of the record as a whole, must raise a reasonable possibility of substantiating the claim.  The basis for the RO's prior final denial was that the Veteran did not have current bilateral hearing loss that was incurred during or as a result of his military service.   

Evidence added to the record subsequent to the prior final RO denial in November 1998 includes an October 2007 medical record from Denton Hearing Health Care, which demonstrates that the Veteran currently has bilateral hearing loss, which is related to the Veteran's noise exposure during service and an October 2007 VA examination indicating that the Veteran has been diagnosed with bilateral hearing loss for VA disability purposes.  The evidence of record at the time of the prior final denial in November 1998 reflected only that the Veteran experienced a pure-tone threshold shift during service and that the Veteran did not present any evidence that he had bilateral hearing loss after service, which was related to his military service  However, when the additional evidence received subsequent to the final November 1998 RO decision, is considered in conjunction with the record as a whole, the record shows that the Veteran currently has bilateral hearing loss due to noise exposure during the Veteran's service.  As such, the additional evidence, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating his claim for service connection for bilateral hearing loss.

In conclusion, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for bilateral hearing loss and this claim is reopened.

Service Connection

The Board finds that the medical evidence of record supports the Veteran's contention that he has a bilateral sensorineural hearing loss disability that is causally related to noise exposure he experienced in service.  The Veteran reported a history of military noise exposure due to service as an infantryman.  According to the Veteran's DD214, the Veteran received the Combat Infantryman Badge.  As such, noise exposure is conceded; the Board finds that exposure to acoustic trauma in service is consistent with the circumstances of his service.  Likewise, as noted earlier, the Veteran's separation examination indicates that the Veteran's hearing underwent a pure-tone threshold shift during service, despite the October 2007 VA examiner's opinion that the evaluation was inaccurate.

Moreover, results of his October 2007 VA audiological examination and ear examination confirm that he has sufficient hearing loss in both of his ears to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual "disability."  The reported audiometric findings at that time revealed the Veteran had auditory thresholds of 26 decibels or greater in at least three frequencies for his left ear, and an auditory threshold of greater than 40 decibels at 4000 Hertz in his right ear, as well as Maryland CNC speech recognition scores of 92 percent in his left ear.

The Board acknowledges that the Veteran did not seek treatment for his hearing immediately after his discharge from active service, and that the October 2007 VA audiological examiner, in the November 2007 addendum, did not find that the Veteran's bilateral hearing loss could be attributed to a specific date or circumstance during the Veteran's active military service; the VA examiner found that the etiology of the Veteran's hearing loss could not be determined without resorting to speculation, as the Veteran's audiological evaluation at separation was inaccurate.  However, this is not determinative as to whether his current bilateral hearing loss is etiologically related to his military service and does not preclude service connection in this case.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) ("[§ 3.385] operates to establish when a measured hearing loss is . . a 'disability' for which compensation may be paid, provided that the requirements for service connection are otherwise met . . .").  In this regard, the Board notes that the VA audiological examiner based his opinion on the absence of complaints of hearing loss during the Veteran's service and did not provide any reason why the Veteran's in-service acoustic trauma was not a source of his current bilateral hearing loss.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996)(table).  See also 38 C.F.R. § 3.304(d) (if a Veteran engaged in combat with the enemy while in active service, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in such service satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service).  

Further, in Hensley, the Court indicated a veteran need not have met the requirements of 38 C.F.R. § 3.385 while in service, only presently.  See Hensley, 5 Vet. App. at 158-59.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The VA examiner's conclusory opinion based on the absence of an accurate evaluation of hearing loss at discharge from service does not mean that there is no nexus between the Veteran's current hearing loss and his in-service noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning).  

Moreover, in October 2007, the Veteran submitted a private audiological report from Denton Hearing Health Care, wherein the audiologist concluded that it was more likely than not that the Veteran's hearing loss was caused by the history of noise exposure while in the military service.  In this regard, the Veteran consistently reported that he experienced difficulty with his hearing.  He denied experiencing any post-service occupational or recreational noise exposure.  In short, the opinion of the private audiologist, the VA examiner and the Veteran's statements as to his symptoms and experience support a finding of chronicity of disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The competent and credible medical opinion of record supports the Veteran's claim.

The evidence in this case is at least in equipoise with regard to the cause of the Veteran's current hearing loss.  The Veteran has reported exposure to noise in service and there is evidence of a nexus to his current hearing loss.  Accordingly, service connection is warranted for bilateral hearing loss disability.

Increased Disability Evaluation

Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 (2007).  

Analysis

The Veteran's hypertension is currently rated as noncompensable pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  According to Diagnostic Code 7101, a 10 percent disability evaluation is warranted where diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or the individual has a history of diastolic pressure of 100 or more and requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  For the next higher 20 percent disability evaluation, diastolic pressure must be predominantly 110 or more or systolic pressure must be 200 or more.  Id.  

Upon reviewing the rating criteria in relation to the evidence regarding the Veteran's hypertension, the Board finds that the Veteran's disability picture is most consistent with a 10 percent disability evaluation for the entire rating period on appeal.  The objective evidence of record does not show that the Veteran has diastolic pressure that is predominantly 110 or more, nor is the Veteran's systolic pressure predominantly 200 or more; however, the Veteran's hypertension has required medication for control for the entire rating period on appeal.  The Veteran's systolic and diastolic blood pressure readings at the most recent March 2009 VA examination were 150 and 82, respectively, with medication, and the systolic blood pressure reading at the Veteran's October 2009 visit to the VA was 148/78.  Therefore, the Veteran's symptomatology most closely fits within the criteria for a compensable, 10 percent disability evaluation for the entire rating period on appeal.
 
In reaching this decision, the Board also considered other applicable Diagnostic Codes, including Diagnostic Code 7007.  With regard to the criteria for hypertensive heart disease, there is no evidence that the Veteran's hypertension results in dyspnea, fatigue, angina, dizziness, or syncope.  Additionally, there is no evidence of cardiac hypertrophy or dilatation.  As such, the Board does not believe that an evaluation in excess of 10 percent under Diagnostic Code 7007 is warranted.

In concluding that the Veteran is not entitled to a disability evaluation in excess of 10  percent for hypertension, the Board has also considered whether the Veteran is entitled to an increased disability evaluation on an extra-schedular basis.  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  See Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b) (1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected hypertension is adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected hypertension, as described above.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.

Entitlement to service connection of bilateral hearing loss is granted.

A 10 percent disability rating is granted for hypertension, subject to the laws and regulations governing the payment of VA compensation.




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


